Sognier, Judge.
Appellant D. A. Robinson, Jr. filed this appeal to the December 2, 1983, order of the Superior Court of Spalding County dismissing appellant’s motion for new trial pursuant to a motion to dismiss filed by appellees, co-administrators of the estate of J. Hill Touchstone. In this appeal from that dismissal order, appellant enumerates four alleged errors; however, none of these enumerations has reference to the dismissal order. The order dismissing appellant’s motion accordingly stands affirmed. Burger v. Burton, 168 Ga. App. 378 (1) (308 SE2d 868) (1983). Although we are without jurisdiction to reach the stated enumerations of error, Burger, supra, we note that all four were decided adversely to appellant in Robinson v. Mullins, 169 Ga. App. 903 (315 SE2d 658) (1984).
Appellees’ request for the imposition of damages for frivolous appeal under OCGA § 5-6-6 is denied.

Judgment affirmed.


McMurray, C. J., and Deen, P. J., concur.